Opinion by
Trexler, J.,
The findings of an auditing judge, confirmed by the Orphans’ Court in banc, in the absence of clear error are conclusive: Strauss’s Est., 168 Pa. 561; Coulston’s Est., 161 Pa. 151; Moritz’s Est, 239 Pa. 375; Mayhew’s Est., 155 Pa. 94. The auditing judge, in the case we are considering, found that the assignments by virtue of which the appellant claimed the legacies of Margaret Jeandell and Hugh Boyle in the estate of Margaret Boyle, were fraudulent as to the Kensington Credit Company to whom the legatees were indebted prior to the making of the assignments.
*468There was sufficient testimony to warrant the conclusion reached by the auditing’judge.
The decree of the Orphans’ Court is affirmed.